 



Exhibit 10.4
AMENDMENT TO CONTRACT OF SALE
     This Amendment to Contract of Sale (“Amendment”), the effective date of
which is June 2, 2006, is entered into by TR HIDDEN LAKE PARTNERS, LTD., a Texas
limited partnership (“Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability company (“Buyer”). Buyer and Seller are sometimes collectively
referred to herein as the “Parties”.
Recitals
     A. WHEREAS, Seller and Buyer entered into that certain Contract of Sale
(the “Agreement”) with an Effective Date of May 4, 2006, pursuant to which
Seller agreed to sell and Buyer agreed to purchase certain improved real
property located in Bexar County, Texas, more particularly described in the
Agreement;
     B. WHEREAS, pursuant to the terms of the Agreement, the Feasibility Period
expired May 5, 2006, but was then extended to May 12, 2006, and then June 2,
2006, pursuant to letter agreements by and between Seller and Buyer dated May 5,
2006, and May 25, 2006, respectively; and
     C. WHEREAS, Seller and Buyer mutually desire to amend certain provisions of
the Agreement.
Agreement
     NOW, THEREFORE, for and in consideration of the mutual promises and
agreements set forth herein entered into by Buyer and Seller, the receipt and
sufficiency of which is acknowledged, Seller and Buyer agree as follows:

  1.   The parties hereto have agreed that the “Feasibility Period” as defined
in Section 5(a) of the Agreement will expire July 10, 2006.     2.   All terms
defined in the Agreement and denoted by initial capital letters shall have the
same meanings provided in the Agreement when used in this Amendment, except to
the extent that the moaning of any defined term is modified by or expressly set
forth in the provisions of this Amendment.     3.   This Amendment may be
executed in multiple originals, each of which shall constitute an original for
all purposes and together which shall constitute a fully executed agreement. A
facsimile signature shall be deemed an original signature for all purposes.



 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment to be
effective as of June 2, 2006.

                          SELLER:
 
                        TR HIDDEN LAKE PARTNERS, LTD.,     a Texas limited
partnership
 
                        By:   TRDC Hidden Lake Partners, Ltd.,         a Texas
limited partnership, its general partner
 
                            By:   Thompson Realty Development Corporation,      
      a Texas corporation, its general partner
 
                   
 
          By:   /s/ W.T. Field
 
   
 
          Name:   W.T. Field    
 
          Title:   President    
 
                        BUYER:
 
                        TRIPLE NET PROPERTIES, LLC,     a Virginia limited
liability company
 
                        By:   /s/ Louis Rogers                       Name:  
Louis Rogers     Title:   President

 